IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COLLEEN SCHRADER, PERSONAL                  : No. 234 EAL 2020
REPRESENTATIVE OF THE ESTATE OF             :
ERNEST SCHRADER, DECEASED, AND              :
INDIVIDUALLY AS WIDOW IN HER OWN            : Petition for Allowance of Appeal
RIGHT,                                      : from the Order of the Superior Court
                                            :
                   Respondent               :
                                            :
                                            :
             v.                             :
                                            :
                                            :
AMERON INTERNATIONAL                        :
CORPORATION,                                :
                                            :
                   Petitioner               :


                                    ORDER



PER CURIAM

     AND NOW, this 29th day of December, 2020, the Petition for Allowance of Appeal

is DENIED.